EXHIBIT 1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a Statement on Schedule13G (including any and all amendments thereto) with respect to the Series A Noncumulative Redeemable Convertible Perpetual Preferred Stock, Par Value $0.01, of Midwest Banc Holdings, Inc., and further agree that this Joint Filing Agreement shall be included as an Exhibit to such joint filings.
